Citation Nr: 1343351	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-29 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for periodontal disease for dental treatment purposes.

2. Entitlement to service connection for a left knee injury with bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Virtual VA paperless claims processing system includes a November 2013 appellate brief.  Other documents in Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In his August 2007 claim, the Veteran states he served in the Army Reserves from August 1977 to November 2000.  In July 2008, the RO informed the Veteran that it was unable to obtain the Veteran's original or certified copy of his DD Form 214, or his service treatment records from the National Personnel Records Center or the VA Records Management Center.  The RO requested the Veteran provide the name and address of his last Reserve unit, but the Veteran did not provide this information.  Nevertheless, copies of service treatment and personnel records provided by the Veteran indicate that the Veteran was a member of 389th Medical Detachment out of Paducah, Kentucky.  See, e.g., April 1991 unit orders.  On remand, the RO and/or AMC should attempt to obtain the Veteran's records from his Reserve unit. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request the Veteran's records, to include his service treatment records and his original or certified copy of DD Form 214, from the appropriate records repository, to include contacting the Army Reserve Unit 389 Medical Detachment.  If the records are not available, the RO/AMC should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. Once obtained, the RO/AMC should review the Veteran's Army Reserves records to ascertain the Veteran's periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).

3. The RO or AMC should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include recent VA treatment records.  All obtained records should be associated with the claims file.

4. After the above development has been completed, the RO/AMC should review any of the newly associated evidence and argument in the claims file since the May 2010 Statement of the Case, to include the VA treatment records from the Paducah Community Based Outpatient Clinic dated May 2001 through April 2010, and readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  After the Veteran and his representative have been given the applicable time to submit additional argument, the case should be returned to the Board for further review. 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

